EXHIBIT THE McCLATCHY COMPANY BONUS RECOGNITION PLAN (Effective February 4, 2009) ARTICLE 1 PURPOSE The McClatchy Company (the “Company”) has established The McClatchy Company Bonus Recognition Plan (the “Plan”) for the benefit of certain executives of the Company and its Affiliates.The Plan is established effective February 4, 2009 (the “Effective Date”).The Company intends that the Plan shall be treated as an unfunded plan for purposes of the Internal Revenue Code of 1986, as amended (the “Code”) and the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and as a plan for a select group of management and highly compensated employees for purposes of ERISA. ARTICLE 2 ELIGIBILITY AND PARTICIPATION 2.1 Eligibility Eligibility to participate in the Plan is limited to those executives of the Company and its Affiliates who are designated from time to time by the Plan Administrator to participate in the Plan (each, a “Participant”).Supplement A sets forth those individuals who have been designated as Participants as of the effective date. 2.2Company Matching Contribution Amount For each calendar year for which the Company makes a matching contribution to salaried employees under the 401(k) Plan generally, the Company will make a Company Matching Contribution under this Plan to each Participant who remains employed by the Company or its Affiliateson the last day of such calendar year, or who terminated employment with the Company and its Affiliates during the calendar year on account of retirement on or after age 55, death or Disability.No Company Matching Contribution shall be credited for a year to a Participant if the Participant is not employed by the Company or an Affiliate on the last day of the year and did not terminate employment during the year on account of retirement on or after age 55 or on account of death or Disability. 2.3Company Supplemental Contribution Amount For each calendar year for which the Company makes a profit sharing contribution to salaried employees participating under the 401(k) Plan generally, except as next provided, the Company will make a Company Supplemental Contribution under this Plan to each Participant who remains employed by the Company or its Affiliateson the last day of such calendar year or who terminated employment with the Company and its Affiliates during the calendar year on account of retirement on or after age 55, death or Disability.However, if the Supplemental Contribution made under this Plan would prevent the Company from growing operating cash flow or achieving some other financial performance goals as determined by the Committee, then the Committee reserves the right in its sole discretion to determine if a Supplemental Contribution will be made.In addition, no Company Supplemental Contribution shall be credited for a year to a Participant if the Participant is not employed by the Company or an Affiliate on the last day of the year and did not terminate employment during the year on account of retirement on or after age 55 or on account of death or Disability. 2.4Vesting A Participant’s benefit under his Account shall vest in accordance with the following schedule based on his years of vesting service under the 401(k) Plan: Years of Vesting ServiceVested Percentage Less than 30% 3 or more100% A Participant shall forfeit any amount of his or her Account that is not vested as of his or her Termination Date.Furthermore, notwithstanding anything to the contrary under this Plan, a Participant shall not be entitled to any payment with respect to any portion of his Account that is forfeited under this Section 2.4. ARTICLE 3 PAYMENT OF DEFERRED COMPENSATION 3.1 Three-Year Installment Payments Except in the event of the death, a Participant’s vested Account will be distributed in three equal annual installments to him or her commencing in January of the calendar year following his or her Termination Date or, if later, as of the first day of the seventh month following his or her Termination Date. 3.2 Death In the event of the death of a Participant, distribution of his or her Account shall be made entirely in accordance with Article 5 of the Plan. 3.3Unforeseen Emergency Distributions from this Plan The Plan Administrator may, in its sole discretion, make distributions to a Participant from his Account prior to the date that amounts would otherwise become payable if the Plan Administrator determines that the Participant has incurred an Unforeseeable Emergency.The amount of any such distribution shall be limited to the amount reasonably necessary to meet the Participant’s needs created by the Unforeseeable Emergency, plus the amount necessary to pay the taxes thereon. ARTICLE 4 PLAN ACCOUNTS 4.1 Accounts A bookkeeping Company contribution Account shall be established and maintained by the Plan Administrator for each Participant in which shall be recorded the amounts credited as Company Matching Contributions and Company Supplemental Contributions. 4.2Investment
